                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


 MICHAEL D. WATSON,                               Case No. 6:18-cv-00004-SI
      Plaintiff,
                                                  ORDER FOR PAYMENT OF ATTORNEY
                 vs.                              FEES PURSUANT TO EAJA

 COMMISSIONER,
 Social Security Administration,

        Defendant.




       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the

amount of $3,201.66 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412. Payment of this award shall be via check made payable to Plaintiff

and mailed to Plaintiff’s attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474

Willamette Street, Eugene, Oregon 97401. Pursuant to Astrue v. Ratliff, the award shall be made

payable to Katherine Eitenmiller, HARDER, WELLS, BARON & MANNING, P.C., if the

Commissioner confirms that Plaintiff owes no debt to the Government through the federal treasury

offset program. There are no costs or expenses to be paid herein.

      Dated this 1st day of October, 2019.


                                             __/s/ Michael H. Simon
                                              MICHAEL H. SIMON
                                             United States District Judge

Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff
